EXHIBIT 10.2

 
AGREEMENT
FOR FINANCIAL AND ACCOUNTING CONSULTATION SERVICES

THIS AGREEMENT is made and shall be effective as of April 2, 2010, between
Consolidation Services, Inc., an Arizona Corporation (“Company”), and Pamela J.
Thompson, CPA, PC an Arizona Corporation (“CFO”).

R E C I TA L S


A. This Agreement acknowledges that Company secured the offer of CFO and
function as the Company’s Chief Financial Officer, Secretary, Treasurer, and
Board of Director (“CFO”) and to perform the accounting and financial services
as described herein.


B. Company desires to utilize the services of CFO as an independent contractor
for financial and accounting consultation for the Company for one calendar years
from the commencement date hereof.


C. CFO represents that it is fully qualified to perform such services by virtue
of its experience, training, education and expertise.
 
NOW, THEREFORE, in consideration of performance by the parties of the promises,
covenants, and conditions herein contained, the sufficiency of which is hereby
expressly acknowledged, the parties hereto agree as follows:


1. CFO’s Services.
 
 
A.
Scope and Level of Services.



The nature, scope, and level of the specific services to be performed by CFO are
as set forth in Exhibit A attached hereto and incorporated herein by this
reference.


 
B.
Time of Performance.



The services shall be performed on a timely, regular basis in accordance with
the Compensation Schedule as set forth in Exhibit B attached hereto and
incorporated herein by this reference.
 
2. Term of Agreement.


This Agreement shall be effective on the date set forth in the initial paragraph
of this Agreement and shall remain in effect for one calendar year from the
commencement date of this Agreement; unless earlier terminated pursuant to
Section 12. In the event of early termination of CFO by Company, the
Compensation Schedule as described and set forth in 3, and Exhibit B hereof
shall be accelerated in full, and shall be all due and payable on the effective
date of Termination per 12.


In the event this Agreement is not earlier terminated, it shall automatically
renew without notice on the first yearly anniversary of its commencement date
and will renew yearly without notice unless terminated.

 
 

--------------------------------------------------------------------------------

 





3. Compensation.


 
A.
Company agrees to compensate CFO for its services according to the fee schedule
set forth in Exhibit B.

 
B.
Company also agrees to compensate CFO for its reasonable out-of-pocket expenses
as set forth in Exhibit B.

 
C.
Amendments to the Compensation Schedule set forth in Exhibit B may be made on an
annual basis upon written consent of both parties.



4. Representatives.


 
A.
CFO.



Pamela J. Thompson is hereby designated as the representative of CFO authorized
to act in its behalf with respect to the services specified herein.  It is
expressly understood that the experience, knowledge, capability and reputation
of the foregoing certified public accountant were a substantial inducement for
Company to enter into this Agreement.


 
B.
Contract Administrator.



The Contract Administrator and Company’s representative shall be the board of
directors and audit committee.  It shall be CFO’s responsibility to assure that
the Contract Administrator is kept informed of the progress of the performance
of the services, and CFO shall refer any decisions, which must be made by
Company to the Contract Administrator.  Unless otherwise specified herein, any
approval of Company required hereunder shall mean the approval of the Contract
Administrator.


5. Standard of Performance.


 
A.
CFO shall perform all work to the highest professional standards and in a manner
reasonably satisfactory to Company.

 
B.
CFO hereby covenants that it shall follow the highest professional standards in
performing all services required hereunder.

 
C.
CFO shall comply with all applicable laws, ordinances, codes and regulations of
the federal, state, and local governments.

 
D.
CFO shall be available in as needed to perform services and work under this
Agreement.



6. Confidentiality.


CFO, in the course of its duties, may have access to financial, accounting,
statistical and personal data of private individuals and employees of
Company.  CFO in accordance with R4-1-455.02 shall maintain confidentiality of
company records.


7. Conflict of Interest.


CFO covenants that it presently has no interest and shall not acquire any
interest, direct or indirect, which may be affected by the services to be
performed by CFO under this Agreement, or which would conflict in any manner
with the performance of its services hereunder.

 
2

--------------------------------------------------------------------------------

 



8. Reimbursements.


 
1.
Company shall defend and hold harmless and reimburse CFO, and all of its
employees, agents, attorneys and CFOs (collectively herein “CFO reimbursees”)
from any and all claims, actions, causes of action, demands, deficiencies,
liabilities, trespasses, duties, rights, damages, losses, fees, costs, expenses,
including attorneys' fees and costs, which CFO may suffer or incur by or from
any person, entity, including but not limited to death or injury to any person
and injury to any property, resulting from willful misconduct, negligent acts,
errors or omissions of Company or any of its officers, employees, or agents; or
as a result of CFO’s reliance on the disclosures, covenants, representations,
assurances, promises, and agreements made by the Company in this Agreement, or
in any other form whether verbal or written, or made through third persons on
behalf of the Company upon which CFO could reasonably rely under all of the
circumstances then actually known to CFO. The foregoing specifically and
expressly includes any action by any state or federal regulatory body against
CFO.



 
2.
Any other provision of this Agreement notwithstanding, for purposes of this
Section 9, the duty of disclosure of accurate material facts is on Company and
is paramount and supersedes the duty of inquiry on CFO. Any misstatement of
material fact by Company, however made, wherever made, or to whomever made (to
CFO or to any third party), whether intentionally or negligently made, shall be
actionable under this Section 9, with or without notice from, or demand for
curing by CFO to Company. All risk of loss for misstatements of material fact
shall be on Company.



9. Insurance.


CFO shall procure and maintain for the duration of this Agreement insurance
against claims for injuries to persons or damages to property, which may arise
from or in connection with the performance of the work hereunder by CFO, its
employees, agents, representatives, or subcontractors.


10. Cooperation.


In the event any claim or action is brought against Company relating to CFO’s
performance or services rendered under this Agreement, CFO shall render any
reasonable assistance and cooperation, which the Company might require.


11. Termination.


Either Company or CFO shall have the right to terminate the services of CFO at
any time or for any reason upon 5 calendar day’s written notice to the other
party. Said Notice shall comply with the provisions of Section 15P.herein.


12. Non-Discrimination and Equal Employment Opportunity.


In the performance of this Agreement, CFO shall not discriminate against any
employee, subcontractor, or applicant for employment because of race, color,
creed, religion, sex, marital status, national origin, ancestry, age, disability
or sexual orientation.



 
3

--------------------------------------------------------------------------------

 

13. Exhibits; Precedence.


All documents referenced as exhibits in this Agreement are hereby incorporated
into this Agreement.


14. General Conditions.
 
The Parties hereto expressly agree to be bound by these General Provisions:


 
A.
ASSIGNABILITY; SUBCONTRACTING.

CFO shall not assign, transfer, or subcontract any interest in this Agreement or
the performance of any of CFO’s obligations hereunder, without the prior written
consent of Company, and any attempt by CFO to so assign, transfer, or
subcontract any rights, duties, or obligations arising hereunder shall be void
and of no effect.


 
B.
ATTORNEYS' FEES.

In the event any Party thereto shall employ counsel or bring legal action in any
court of competent jurisdiction, including federal bankruptcy court, to enforce
any part of this Agreement, or any other documents executed in connection
herewith, the prevailing Party shall be paid by the nonprevailing Party (ies)
all of its costs and reasonable attorneys' fees incurred therein or in
connection therewith.


 
C.
BINDING OBLIGATION.

The Parties agree to cause to be prepared all documents required to carry out
the intent and purposes of the Parties as set forth herein; provided, however,
this Agreement and the parts thereof shall constitute a binding obligation of
the signatories hereto.


 
D.
BUSINESS DAYS.

In the event the time for performance of any provision of this Agreement, or of
any of the documents executed in connection herewith falls on a non-business
day, the time for such performance shall be extended to the next business
day.  For purposes of this paragraph, "Business Day" shall mean all days on
which banks and savings and loan institutions in Phoenix, Arizona are open for
general transaction of business.


 
E.
CONSTRUCTION OF LANGUAGE.

The language of this Agreement shall be construed according to its fair meaning
and not strictly for or against either Party.
 
 
 
F.
CONTROLLING LAW.

This Agreement shall be deemed to have been made in the State of Arizona, and
its validity, construction, and effect shall be governed by and construed in
accordance with the laws and judicial decisions of the State of Arizona.


 
G.
COUNTERPARTS.

This Agreement may be executed in counterparts, each of which so executed shall
be deemed to be an original, but such counterparts shall together constitute one
and the same document.


 
H.
EFFECTIVE DATE.

The effective date of this Agreement shall be the date of the last Party to
sign.

 
4

--------------------------------------------------------------------------------

 



 
I.
ENTIRE AGREEMENT.

This Agreement embodies the entire agreement of the Parties hereto in relation
to the subject matter hereof, and there are no representations, warranties or
agreements, express or implied, or otherwise, in relation thereto, except as
expressly referred to or as set forth herein. All Exhibits attached hereto are
incorporated herein by this reference.
 
 
 
J.
FURTHER ASSURANCES.

Without thereby increasing their respective obligations hereunder, the Parties
hereby agree that they will do such acts and execute such documents, if any, as
may be necessary or appropriate to implement this Agreement, and the parts
thereof according to their terms, and the requirements of law.


 
K.
GENDER.

This Agreement shall apply to the Parties hereto according to the context
thereof without regard to the number or gender of words or expressions.


 
L.
HEADINGS.

The headings or captions of this Agreement are for convenience and reference
only, and in no way define, limit or describe the scope or intent of this
Agreement, or the provisions of such sections.


 
M.
LEGAL CONSTRUCTION.

In case any one or more of the provisions contained in this Agreement shall for
any reason be held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
of the Agreement, and this Agreement shall be construed as if such invalid,
illegal, or unenforceable provision had never been contained in the Agreement.


 
N.
MODIFICATION.

This Agreement shall not be changed except by an amendment hereto, in writing,
duly executed by each of the Parties.  No representations, warranties, or
agreements made subsequent to the execution and delivery of this Agreement, and
the documents executed and delivered in connection therewith by any Party
hereto, and no revocations, either partial or otherwise, or alterations thereof,
shall be valid and binding unless made in writing and signed by each of the
Parties.


 
O.
NO PARTNERSHIP/NO THIRD PARTY BENEFICIARY.

The Parties acknowledge and agree that neither this Agreement, nor the
transactions contemplated hereby, is or shall be deemed to create or to
constitute a partnership, joint venture, common business enterprise, principal
and agent, or similar relationship between the Parties; nor are they intended
for the benefit of any third party.


 
P.
NOTICES.

Any notices, bills, invoices, or reports required by this Agreement shall be
deemed received on (a) the day of delivery if delivered by hand during receiving
party’s regular business hours or by facsimile before or during receiving
party’s regular business hours; or (b) on the third business day following
deposit in the United States mail, postage prepaid, to the addresses heretofore
below, or to such other addresses as the parties may, from time to time,
designate in writing pursuant to the provisions of this section.
 
 

 
5

--------------------------------------------------------------------------------

 



Company:
Consolidation Services, Inc.
375 N Stephanie St. Suite 1411
Henderson, NV  89014-8909
Attention: Stephen Thompson, CEO
Tel:   310-288-4585


CFO:
Pamela Thompson CPA PC
736 East Braeburn Drive
Phoenix, AZ  85022
Tel: 602-488-4958
Fax: 602-283-5122
Email: gabbyandtriplets@yahoo.com
Pjthompsoncpa@gmail.com


 
Q.
PRIOR AGREEMENTS SUPERSEDED.

This Agreement constitutes the sole and only agreement of the Parties and
supersedes any prior understandings or written or oral agreements between the
Parties.


 
R.
SUCCESSORS.

This Agreement shall be binding upon and inure to the benefit of the successors
and assigns of the Parties hereto.
 
 
 
S.
TIME OF ESSENCE.

Time is of the essence of each and every provision of this Agreement.


 
T.
VENUE.

The Parties expressly consent to jurisdiction in Superior Court of the State of
Arizona in and for Maricopa County Arizona, with regard to any matter arising
from, connected to, or relating to this Agreement.


 
U.
WAIVERS.

No failure or delay on the part of either Party in exercising any right or
privilege hereunder, and no waiver as to any event of default or breach, shall
operate as a waiver thereof unless made in writing and duly executed.  Any
written waiver will not preclude the further or other exercise of any right,
power or privilege hereunder, or extend or apply to any further event of default
or breach.


 
V.
WARRANTIES.

Each Party hereto represents and warrants to the other Party, that each Party is
under no disability, restriction, or prohibition, whether contractual or
otherwise, with respect to their rights to execute this Agreement and perform
its terms and conditions.  Each Party shall indemnify and hold the other
harmless from any loss or damage, including attorneys’ fees, and costs arising
out of or connected with any claim by a third party which is inconsistent with
any of the warranties or representations made by the Parties in this Agreement.



 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


“Company”
Consolidation Services, Inc.




/s/ Stephen M. Thompson
ATTEST: ______________________________
By: Stephen M. Thompson
Title: Chief Executive Officer


 
 
“CFO”
Pamela J. Thompson CPA PC


/s/ Pamela J. Thompson
Pamela J. Thompson
President



















 
7

--------------------------------------------------------------------------------

 

Exhibit A - Scope of Services
I. Services Included


A.           CFO shall act in an advisory role to the Chief Executive Officer
and Board of Directors for purposes of financial policy and procedures.


B.           The CFO will provide services as requested by the Chief Executive
Officer and Board of Directors including, but not limited to, the following:


1.           Managerial interim reporting will consist of the recording and
adjusting of financial data for the purpose of producing unaudited financial
statements for internal use only. It is not an audit, the objective of which is
the expression of an opinion regarding the financial statements taken as a
whole.


C.           ADVISORY SERVICES.


 
1.
We will prepare internal use financial statements for Company for the purpose of
reporting information for regulatory requirements.

 
2.
We will establish and maintain adequate records and effective internal controls
over the financial reporting, the selection and application of accounting
principles, and the safeguarding of assets.

 
3.
We will record and adjust the financial statements to correct any material
misstatements and for confirming with the Board of directors the singular and
aggregate effects of those adjustments.

 
4.
We will be responsible for identifying and ensuring that the entity complies
with applicable laws and regulations.

 
5.
We will timely prepare all interim and annual regulatory requirements for SEC
compliance, and all other compliance matters related to timely filings.

 
6.
We will prepare all audit preliminary work papers and draft all financial
statements for SEC auditor of Company and all regulatory reporting periods, with
related statements of operations, changes in shareholders’ equity, cash flows
and all related footnotes for the year then ended.

 
7.
We will preparation and compilation of any regulatory comment letters from the
SEC

 
8.
We will liaison with SEC counsel and other attorneys.

 
9.
We will prepared and report SEC and GAAP Research matters.

 
10.
We will prepare internal use financial statements for the Company for the
purpose of reporting financial information for internal use only.

 
D.           MONTHLY TAX ADVICE AND GUIDANCE.


As an on-going tax advisory service, we will periodically take a prospective
look at your tax situation for the purpose of generating recommendations to
minimize your annual tax liability. This process involves projecting your
current and future years’ tax results based on your expectations of income and
deductions. It also typically involves some degree of research on our part
because of the highly complex and technical nature of tax rules.



 
8

--------------------------------------------------------------------------------

 

II. Services Excluded


A.           Any and all audit and review services are expressly excluded.


B.           Management is responsible for the fair presentation in the
financial statements to conform to Generally Accepted Accounting Principles. In
that regard, we will assist Company in recording and adjusting Company books to
arrive at appropriate account balances from which internally generated financial
statements can be prepared. Company agrees to provide CFO with any information
needed to properly prepare the financial statements.


C.           CFO will not be “independent” in the accountancy sense of that term
regarding this engagement and will issue a disclaimer opinion.


D.           CFO’s services are not specifically designed to detect and
therefore, cannot be relied upon to disclose errors, irregularities or illegal
acts, including fraud, defalcations and similar circumstances that might exist.


E.           Upon completion of our on-going monthly services we will return the
Company's records provided and will provide Company with applicable general
ledgers, journals, adjusting journal entries, and depreciation schedules for
internal reporting purposes.  It is Company’s responsibility to retain and
preserve all such records for possible future use, including potential
examination by any government or regulatory agency. It is CFO’s policy to keep
copies of the above records and our work papers related to this engagement for
only a limited number of years.


F.           CFO’s compilation report(s) will be used solely for transmission of
the draft report to the auditors.  It will not become a part of any publicly
disseminated documents, including, but not limited to letters to shareholders,
Internet postings, or any 33 or 34 Act filings.  Additionally, CFO will not be
named or identified as "experts" or associated with the financial statements in
any publicly disseminated documents.


G.           Regulation 504A: CFO is not and shall not be associated with the
financial statements of the Company. CFO shall not issue an opinion or report on
the financial statements of the Company. CFO is not “independent” as that term
is used and understood with regard to accountancy matters with regards to the
Company’s financial statements.


H.           In a separate engagement we will prepare the Company’s federal and
state income tax returns, and we will prepare personal income tax returns for
shareholders if applicable.  In preparing the returns, we will endeavor to apply
the current tax rules in your favor whenever there is reasonable justification
for it, and we will complete the tax returns in a manner that in our judgment
minimizes the likelihood of a tax audit. However, because the taxing authorities
use a number of unpublished audit selection criteria including some based on
random selection, there is always a chance that they may want to question or
otherwise verify your reported information. Should you be selected for an audit
or receive some other type of tax notice we will be available under a separate
engagement to act on your behalf in resolving it.


I.           In a separate engagement we will perform accounting due diligence
on any future acquisitions and you should consult an attorney related to legal
services or legal due diligence that maybe necessary during the course of any
future acquisitions.

 
9

--------------------------------------------------------------------------------

 



J.           In a separate engagement we will assist the Company in implementing
Sarbanes Oxley rules and regulations as the request of the Board of Directors.
This includes implementation of SOX 404(b) which has been extended by the SEC.  
 


Exhibit B - Compensation and Schedule
Compensation payable to CFO by Company shall be as follows:


1.           All out of pocket expenses, not exhausted by travel, room, parking,
taxi, meals, shall be reimbursed within 15 days of presentation of invoicing and
accompanied by proof of expenditures.


2.           CFO will be paid a monthly fee of $6,500 per month 380,000 common
shares of the Company.  The Company will issue 190,000 common shares at the
inception of the contract and then within 180 days will issue the remaining
190,000 common shares.  The shares will be restricted.  Within 90 days the CFO
and Company will formalize a fully employment agreement.


3.           We will submit billings on the 1st of each month, and payment of
the invoicing is due in our office by the 10th of each month.  We retain the
right to suspend further work, or to withdraw from our engagement should any
billing remain unpaid for longer than thirty days from invoice date. Also, it is
understood that any legal fees that may be expended for the collection of our
fees for services rendered will be the responsibility of the Company.  We
reserve the right to suspend services in the event payment is not immediately
paid according to the terms of this agreement.  In the event the engagement is
terminated, unpaid fees and expenses incurred, both billed and unbilled, will be
assessed immediately and become due and payable according to the above terms.


Wire Instructions:


Mutual of Omaha
12221 North Tatum Blvd
Phoenix, AZ  85032
(602) 787-2300


Account Name:  Pamela J Thompson, CPA, PC
ABA# 122105757
Account # 0052504449





















 
10

--------------------------------------------------------------------------------

 
